  Case 15-41404       Doc 566     Filed 02/06/19 Entered 02/06/19 16:46:56            Main Document
                                                Pg 1 of 3


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

In re:                                       )              Case No. 15-41404-705
                                             )
GREEN JACOBSON, P.C.,                        )              Hon. Charles E. Rendlen
                                             )
         Debtor.                             )              Chapter 7

                      NOTICE OF REPORT OF ADMINISTRATOR OF
                   GREEN JACOBSON QUALIFIED SETTLEMENT TRUST
              FOR THE PERIOD OF SEPTEMBER 2018 THROUGH JANUARY 2019

         COMES NOW, Seth A. Albin, the Administrator of the Green Jacobson Qualified Settlement

Trust (the “QSF Trust”) states to the Court as follows:

         1.    On or about December 19, 2017, this Court entered an Order Authorizing Interim

Distribution by Chapter 7 Estate to Qualified Settlement Fund (See Docket # 493), in which the Court

authorized the Chapter 7 Trustee to execute the Green Jacobson QSF Trust Agreement (the “QSF Trust

Agreement”), which created the Green Jacobson QSF Trust and transfer the sum of $2,500,000.00 to the

QSF Trust.

         2.    Pursuant to Section 3.02 of the QSF Trust Agreement, the Administrator of the QSF

Trust to file a report in the instant case showing all receipts and expenditures made to or from the QSF

Trust.

         3.    After entry of the Order and execution of the QSF Trust Agreement, the Administrator

opened a general checking bank account with Union Bank, which was assigned an Account Number

ending in 4983 (the “Union Bank Checking Account”).

         4.    On December 27, 2017, the Chapter 7 Trustee caused the sum of $2,550,000.00 to be

wired into the Union Bank Checking Account.
 Case 15-41404       Doc 566      Filed 02/06/19 Entered 02/06/19 16:46:56            Main Document
                                                Pg 2 of 3


       5.      In order to guaranty the safety of the funds and after consultation with the Chapter 7

Trustee and counsel for SKMDV, the Administrator made arrangements to purchase United States

Treasury bills in the amount of $2,400,000.00 through UnionBank Investment Services (the “T-Bill

Account”).

       6.      The Administrator previously filed a report covering activities during the period of

December 2017 through August 2018. This report covers the period of activity from September 2018

through January 2019.

       7.      On or about, December 7, 2018, the Trustee transferred the sum of $818,352.00, which

the Administrator deposited into the Union Bank Checking Account.

       8.      On or about December 8, 2018, the Administrator purchased additional Treasury bills in

the amount of $700,000 with the same maturity date as the other Treasury bills, which increased the

total amount of Treasury bills purchased to $3,100,000.00

       9.      SKMDV filed a motion with the Bankruptcy Court stating that the QSF Trust was

holding funds in excess of what was required to satisfy the amount to which Oetting was entitled if his

claim was ever allowed and requesting that the Bankruptcy Court direct the Administrator to release the

sum of $400,000.00 to SKDMV. The Motion was granted and the Administrator distributed the sum of

$400,000.00 via check to David Warfield, attorney for SKDMV.

       10.     The Administrator continues to purchase Treasury bills with short maturity dates until

such time as all appeals were exhausted and funds were ready to be distributed

       11.     As of January 31, 2019, the Union Bank Checking Account has a balance of

$117,904.43.

       12.     The T-Bill Account has $3,100,000.00 invested in Treasury Bills that mature on February

28, 2019.
 Case 15-41404         Doc 566     Filed 02/06/19 Entered 02/06/19 16:46:56           Main Document
                                                 Pg 3 of 3


       13.       The activity in the Union Bank Checking Account for the period of December 2017

through January 2019 is as attached hereto and incorporated herein as Exhibit A.

       14.       The activity in the T-Bill Account for the period of December 2017 through January 2019

is as attached hereto and incorporated herein as Exhibit B.

       15.       During the period of September 2018 through January 2019, the QSF Trust has had

interest income in the amount of $22,839.16.

       16.       During the period of September 2018 through January 2019, the Administrator has

received compensation totaling $2,816.85.

       17.       During the period of September 2018 through January 2019, the QSF Trust incurred

expenses other than Administrator compensation in the amount of $11,515.00

       18.       The Administrator’s next report will be filed in August 2019 if not before depending on

circumstances.

                                               Respectfully submitted,


                                               ALBIN LAW

                                          By: /s/ SETH A. ALBIN
                                              SETH A. ALBIN #46483
                                              7710 Carondelet Avenue, Suite 405
                                              Clayton, Missouri 63105
                                              (314) 721-8844
                                              (314) 240-5888 Fax
                                              salbin@albinlawstl.com
                                              Administrator of Green Jacobson QSF Trust
